En Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Raimundo Miranda instó un procedimiento para estable-cer su título sobre cierta casa y solar ubicados en el muni-cipio de Aguadilla.
El municipio compareció y se opuso, alegando que el solar en cuestión formaba parte de un predio mayor que había sido cedido al municipio tres años antes de su comparecen-cia, de acuerdo con las disposiciones de la “ Ley autorizando al Comisionado del Interior para traspasar al municipio de Aguadilla una parcela de terreno en la calle - del Comercio, frente a la escuela Stalil, y para otros fines,” aprobada el 3 de agosto de 1923, leyes de ese año, página 633.
La petición estaba fechada el 2.1 de junio de 1926, y en la oposición interpuesta por el municipio se alega que dicha petición fue radicada el 22 de junio.
El peticionario descansaba en una cadena de títulos que se inició con una escritura otorgada por un marshal y que abarcaba un período de más- de diez y siete años. También se alegaba la buena fe y la posesión previa por un dueño anterior que se prolongó por un período adicional de quince años con anterioridad a la fecha de la escritura otorgada por el márshal.
Por tanto, no había transcurrido el término total de *469treinta y dos años al tiempo del decreto legislativo en que se funda el municipio. Pero el artículo 1858 del Código Civil lee así:
“El dominio y demás derechos reales sobre bienes inmuebles se prescriben por la posesión durante diez años entre presentes y veinte entre ausentes, con buena fe y justo título.”
La prueba aducida durante el juicio no reveló becho al-guno fuera de las alegaciones. Sin embargo, las escrituras presentadas por el peticionario bastaban para probar un tí-tulo adquirido por prescripción que se liabía convertido en dominio unos seis años antes de ser aprobada la ley autori-zando el traspaso al municipio.
La única prueba de título del municipio fué una certifi-cación expedida por el registrador de la propiedad. Apa-rece de esta certificación que la finca descrita en la ley apro-bada por la Legislatura había sido inscrita a nombre del municipio al presentarse una declaración escrita redactada por el alcalde y certificada por el secretario en la forma que proveen los artículos 31 et séq. del Reglamento de la Ley Hipotecaria. Si era o no necesaria la proyectada enajena-ción por parte del Comisionado del Interior para investir de título al municipio, es cuestión que no es necesario deci-dir definitivamente por ahora. De su faz, la ley meramente autoriza y dispone que el Comisionado del Interior efec-túe una enajenación. El municipio debía pagar una causa (consideration) de un dólar, y todos los gastos que la ope-ración irrogare. Se dispuso expresamente que los terrenos deberían dedicarse a fines públicos, y que si tal cosa dejaba de hacerse, entonces revertirían al Pueblo de Puerto Rico. No hay prueba de que el Comisionado del Interior hiciera enajenación alguna, ni de que el municipio efectuara algún pago. Nada hay que indique que se hubiera dedicado, o es-tuviera por dedicarse, la propiedad a fines públicos.
Cualquier documento que hubiese podido otorgar el Co-misionado del Interior de acuerdo con las disposiciones de la ley en cuestión, hubiese sido a lo sumo una escritura *470traspasando únicamente el derecho que El Pueblo de Puerto Rico pudiera tener sobre los terrenos (quit-claim deed). La inscripción de ese documento no le hubiera conferido al municipio ningún derecho, título o interés que no poseyera El Pueblo de Puerto Rico en agosto 3 de 1923. Tampoco la inscripción de la certificación espedida por el alcalde y visada por el secretario le impartió fuerza adicional alguna al título del municipio.
La ley se cuida de indicar que treinta y seis casas están enclavadas en los terrenos que iban a ser traspasados al municipio. Ella dispone que el municipio indemnizará a los dueños de estas casas cuando se les exija que dejen el te-. rreno a disposición del municipio. Esta ley no trata de privar a tales dueños o a persona alguna de cualquier dere-cho, título o interés que puedan haber adquirido sobre los terrenos en cuestión mediante prescripción o en alguna otra forma.
La corte inferior desestimó el procedimiento fundándose en que el título de bienes inmuebles no puede ser adquirido mediante prescripción contra los Estados Unidos o El Pueblo de Puerto Rico. La teoría del juez sentenciador fue que la propiedad en cuestión había pasado de la corona de España a los Estados Unidos de acuerdo con el Tratado de París, y de los Estados Unidos al Pueblo de Puerto Rico por virtud de las distintas leyes del Congreso a que hacen referencia los casos de El Pueblo v. Dimas, 18 D.P.R. 1061; y El Pueblo v. Municipio de San Juan, 19 D.P.R. 656. Esta teoría asumió que hasta el momento del cambio de soberanía, la corona de España jamás se había desprendido de su título sobre el predio de terreno ahora en controversia. Pero no hay base satisfactoria alguna para tal conclusión en el pre-sente caso.
La ley describe una faja de terreno que linda por el po-niente con la zona marítima y por el sur con el “Cañito.” Tal descripción no prueba que el'terreno quede sumergido bajo el agua cuando la marea está alta, o de que sea un man-*471giar, o de que haya sido saneado. La casa del apelante está enclavada en el ángulo sudeste del predio reclamado por el municipio, a unos 47 metros de la zona marítima, y ocupa un solar que linda por el sur con el “Cañito” y poí el este con la calle Betances. El mero hecho de que el solar linde en un lado con el “Cañito” y se halle a 47 metros de la zona marítima, no lo hace formar parte de terre-nos de dominio público. En ausencia de algo que demuestre que los terrenos en controversia pertenecían a la corona de España durante el cambio de soberanía, no surge la cuestión de si puede o no adquirirse un título por prescripción contra El Pueblo de Puerto Rico.
El peticionario estableció un caso prima facie de posesión por prescripción durante un término de más de treinta años, y de posesión de buena fe y con justo título durante la mayor parte de ese tiempo. Su título por prescripción, de acuerdo con el artículo 1858 del Código Civil, había sido perfeccionado antes de que el municipio adquiriera interés alguno en la parcela mayor que éste ahora reclama. La ley de la Legislatura autorizando al Comisionado del Interior a traspasar una faja de terreno que no se había demostrado que pertenecía al Pueblo de Puerto Rico al tiempo' de esa autorización, no interrumpió el transcurso del período esta-tutorio que aún no había expirado, ni despojó al peticiona-rio de un título previamente adquirido.
El abogado del apelado invocó la doctrina de una doble venta, según se expone en el artículo 1376 del Código Civil, que lee .así:
“Si una misma cosa se hubiese vendido a diferentes compradores, la propiedad se transferirá a la persona que primero baya tomado posesión de ella con buena fe, si fuere mueble.
“Si fuere inmueble, la propiedad pertenecerá al adquirente que. antes la baya inscrito en el registro.
“Cuando no haya inscripción, pertenecerá la propiedad a quien de buena fe sea primero en la posesión; y faltando ésta, a quien pre-sente título de fecha más antigua, siempre que haya buena fe.”
*472Si ninguna de las dos escrituras está inscrita, el compra-dor que primero Raya tomado posesión se convierte en el dueño de la finca. La preferencia así adquirida no queda afectada por la inscripción posterior de una enajenación a favor del otro comprador. Eso es así especialmente cuando la posesión del primer ocupante se ha convertido en un título mediante prescripción antes de efectuarse la inscripción. Lichauco v. Berenguer, 39 Jurisprudencia Filipina, pág. 657

Debe revocarse la sentencia recurrida.